 276DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice employees, are clerical in nature, we find that the dispatchersare properly a part of a clerical unit toWe find that all office employees at the Employer's Kansas City,Kansas, terminal, including dispatchers, payroll clerks, billing clerks,and logbook clerks, but excluding confidential secretaries, terminalmanager, assistant manager, personnel manager, and all other super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]10Cf.Seashore Transportation Company,95 NLRB 1296.SeeModern Heat t FuelCompany,89 NLRB 1345.THE WESTON PAPER ANDMANUFACTURINGCo.(TERREHAUTEDIvI-SION)1andUNITED PAPERWORKERS or AMERICA, CIO, PETITIONER.Case No. 35-RC-706.July 21,195Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert Volger, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3. International Brotherhood of Paper Makers, AFL, and its locals,Vigo Local 613-B-Mill No. 2 and Vigo Local 613-A-Mill No. 1,herein called the Intervenor, urges its contract with the Employer asa bar to this proceeding. Its first contract, effective from April 21,1951, to April 21, 1952, was annually renewable subject to 60 days'written notice to terminate or to change before April 21, 1952.TheIntervenor gave such timely notice of a desire to revise the contracton February 15, 1952, and thereby prevented its automatic renewal.1The name of the Employer appears as amended at the hearing.100 NLRB No. 51. THE WESTON PAPER AND MANUFACTURING CO.277On April-21, 1952, the Employer and the Intervenorexecuted a newcontract.In themeantime,on March 20, the Petitionerfiled theinstant petition.As automatic renewal of the 1951 contract was forestalled by noticeaccording to its terms and as the petition was filed before the 1952contract was signed, we find no merit in the Intervenor's contract barcontention.2Accordingly, we find that a questionaffecting commerceexists concerning the representation of employees of the Employer,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.4.The appropriate unit :In its petition, the Petitioner proposed a production and mainte-nance unit limited to the Employer's Terre Haute, Indiana, SouthMill No. 2.The Employer and the Intervenor contend that only aunit covering both the mills of the Employer in TerreHaute is appro-priate.At the hearing the Petitioner stated, as an alternative unitposition, that it would agree to the two-mill unit if the Board shouldfind the smaller unit inappropriate.The Employer is engaged in the manufacture of corrugated papermaterials.At Terre Haute, Indiana, it operates two mills, calledSouth Mill No. 2 and North Mill No. 1. These mills, forming theTerre Haute division, are 3 or 4 miles apart .3Both mills are in directcharge of a single production manager; they have noseparate super-intendents, the supervisors in each mill reporting directly to the pro-duction manager.A central personnel office anda single billing officeservesboth mills.There have been transfers of materialsas well asinterchange of employees between the mills.North Mill'No. 1 functions as a marginal operationand isused foroverflow orders which the newer South Mill No. 2 cannot accept.OnNovember 1, 1951, Mill No. 1 was partially closed for modernizationand repair.Some of its maintenance and other employees were leftthere, while approximately 25 to 30 of the production employees weretransferred to Mill No. 2, and the others apparently laid off.Thetransfer of employees was designated as temporary, but their returnis entirely speculative, being dependent upon receipt of new ordersfor Mill No. 1.At the time of the hearing, 61/2 months after the millhad been closed, no reopening date had been set.From 1945 to 1951, two AFL Federal Labor Unions represented theemployees of each mill and executedseparate annualcontracts substan-tially identical, except for different pay rates and vacation plans foreach mill.The unions usually met together to discuss problems and2Reedley Ice Company,85 NLRB 1205s The Employer also has a corrugated paper mill at St. Mary's,Ohio, forming itsaugiaize division. 278DECISIONS OF NATIONALLABOR RELATIONS BOARDdemands before commencing negotiations with the Employer. Earlyin 1951, the Intervenor succeeded the two Federal Labor Unions and,from that time on, with its locals, has bargained with the Employeron a single multiplant unit basis.This joint bargaining resulted, onMay 4,1951, in a single contract in which the Employer recognized theIntervenor and its locals as the exclusive bargaining representative ofall production 'and maintenance employees at both mills.Except forsome differences in wage rates, vacation schedules, and seniority, aris-ing from the particular conditions in each mill, the turns of the con-tract were equally applicable to both mills.Grievances of all employ-ees were processed by a joint grievance committee.On April 21, 1952,the Intervenor, its locals, and Employer executed a second like con-tract covering the employees in both mills.Upon the record as a whole, and considering particularly the geo-graphical proximity of the mills, their common supervision and per-sonnel and billing offices, the interchange of materialsand employeesbetween locations, the prolonged employment of North Mill employeesat the South Mill, the marginal character of the North Mill operation,the recentpattern of bargaining on a single two-mill basis, and thewillingness of the Petitioner to accept such a unit 4 we are satisfied thatthe employees in both mills enjoy a sufficient community of interest asto make appropriate a unit of two mills rather than of one.5There remains for consideration the unit placement and eligibilityof temporary strawstackers,Unlike the Employer, the Petitionerwould include them and deems them eligible to vote. The Intervenorleaves this question to the Board.In addition to its regular labor force, the Employer hires a maxi-mum of 70 college students as temporary strawstackers during thesummer months of July and August. Traditionally, they have beencovered by the terms of the collective bargaining contracts, which pro-vide that temporary strawstackers may join the Union after 30 daysand must join it after 59 days. In these circumstances, we find thatsuch employees are properly a part of the unit and we shall thereforeinclude them.However, as only about 2 percent is retained beyondthe 60-day period as permanent employees, we find that temporarystrawstackers do not have such a reasonable expectancy of permanentemployment as to justify their participation in the selectionof a bar-gaining representative.We hold, therefore, that they are ineligibleto vote in the election directedherein.6At thehearing,the Petitioner's representative stated thatthe Petitionerdid not seeka single two-mill unit because "the North Mill is down,has been out of operation and theemployees are not working and we are not able to contact said employees."We havebeen administratively satisfiedthat thePetitioner's showing of interest itsufficient to warrant an election in the larger unit found appropriate herein.0 Rast Coast Fisheries,Inc.,97 NLRB 1261;KelseyHayesWheel Company,85 NLRB 666. WMTINMACHINE. WORKS279Accordingly, we find that all production and maintenance em-ployees at the Employer's South Mill No. 2 and North Mill No. 1,Terre Haute, Indiana, including truck drivers and temporary straw-stackers, but excluding inspectors, watchmen, storekeepers, office jani-tor, office clerical employees, and all guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]WHITINMACHINEWORKSandUNITED STEELWORKERSor AMERICA,CIO.Case No. 1-CA-939. July 21, 1962Decision and OrderOn December 28, 1951, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of Section 8 (a) (1) and (3) ofthe Act, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engagedin certainother unfairlabor prac-tices.Thereafter, the Respondent filed exceptions to the IntermediateReport and a supporting brief.'The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the TrialExaminer's findings,conclu-sions,and recommendations.'OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National LaborRelationsAct, theNational Labor Relations'The Respondent's request for oral argument is hereby denied, as the record and briefadequately present the issues and positions of the parties.'Pursuant to the provisions of Section 8 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog and Mem-bers Houston and Murdock).2 The Trial Examiner's recommendation of dismissal of the allegations of the complaintwith.respect to Cahill's discharge,as well as his recommendation of a limited cease anddesist order,are hereby adopted in the absence of exceptions by the General Counsel.100 NLRB No. 52.